IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00353-CV
 
Donald K. Lewis and 
Donald Alan Stewart,
                                                                      Appellants
 v.
 
Larry Wayne Degner, et al.,
                                                                      Appellees
 
 
 

From the 170th District Court
McLennan County, Texas
Trial Court No. 2005-143-4
 

MEMORANDUM  Opinion

 




          Appellants have filed motions to dismiss this interlocutory appeal
because Appellees have nonsuited
their claims and the trial court has signed orders dismissing the claims with
prejudice.  Appellees have not filed a response.  Accordingly, the appeal is
dismissed.  See Tex. R. App. P. 42.1(a)(1). 

PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed March 22, 2006
[CV06]


ss=MsoNormal style='text-align:justify'>Do
not publish